USPS.com® - USPS Tracking® Results                      https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&t...
                        Case 1:20-cv-03668-GHW Document 4-2 Filed 05/20/20 Page 1 of 2




                                                                                                                Feedback




1 of 2                                                                                                   5/20/2020, 9:37 AM
USPS.com® - USPS Tracking® Results                      https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&t...
                        Case 1:20-cv-03668-GHW Document 4-2 Filed 05/20/20 Page 2 of 2




                                                                                                                Feedback




2 of 2                                                                                                   5/20/2020, 9:37 AM
